Appeal by the defendant from a judgment of the Supreme Court, Kings County (Walsh, J.), dated October 21, 2005, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court’s determination as to the duration of the order of protection issued pursuant to CPL 530.13 (4) at the time of sentencing failed to take into account his jail-time credit (see People v Pettiford, 1 AD3d 466 [2003]). The defendant, however, failed to preserve this contention for appellate review because he did not raise this issue at sentencing or move to amend the final order of protection on this ground (see CPL 470.05 [2]; People v Nieves, 2 NY3d 310, 316-318 [2004]), and we decline to review it in the exercise of our interest of justice jurisdiction (cf. People v Johnson, 16 AD3d 521 [2005]). Miller, J.P., Ritter, Covello and McCarthy, JJ., concur.